COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 IN RE
                                                §               No. 08-09-00103-CV

 DONALD SMASAL, SR., CANDIDATE                  §              An Original Proceeding
 FOR MAYOR OF THE TOWN OF
 HORIZON CITY, TEXAS                            §                   in Mandamus

                                                §
 RELATOR
                                                §


                             MEMORANDAUM OPINION
                        ON PETITION FOR WRIT OF MANDAMUS

       Relator, Donald Smasal, Sr., candidate for Mayor of the Town of Horizon City, Texas

asks this Court to issue a writ of mandamus against the City Clerk of Horizon City, Texas. In

order to be entitled to mandamus relief, a relator must meet two requirements. First, the relator

must show that the trial court clearly abused its discretion. In re Prudential Insurance Company

of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate he has no

adequate remedy by appeal. Id. at 135-36. Based on the record before us, we are unable to

conclude Relator is entitled to mandamus relief. Accordingly, the petition for writ of mandamus

is denied. Further, we deny the request made by the Town of Horizon City, Texas for sanctions

pursuant to TEX .R.APP.P. 52.11.



April 29, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.